DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on January 14, 2021 and March 09, 2021, are compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.
Reasons for Allowance 
The present invention is drawn to products of Formula 
    PNG
    media_image1.png
    129
    244
    media_image1.png
    Greyscale
wherein the variables are as defined in claim 1. The invention is also directed to methods of use of the the aforementioned products.  The  products of the instant claims are novel and non-obvious over the prior art. The instant claims has a mandatory choro substituent at the meta-position of the phenyl ring. The specification includes data that show the presence of the choro substituent on the meta- position of the phenyl ring increased the metabolic stability and thus improves the GCS inhibition. The closest prior art is US Patent No. 10,202,340 B2.  However, US Patent 
Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626